NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5651-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARIUS A. WILLIAMS,

     Defendant-Appellant.
________________________

                   Submitted October 27, 2020 – Decided December 17, 2020

                   Before Judges Fisher and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 17-05-1303.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Patrick D. Laconi, Designated Counsel on
                   the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Rachel M. Lamb, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Defendant Darius A. Williams appeals from his conviction following a

conditional retraxit plea of guilty to third-degree possession of a rifle, N.J.S.A.

2C:39-5(c)(1).1 On appeal, he argues the motion judge erred in denying his

motion to suppress marijuana, crack cocaine and cash found on his person

following his arrest, a handgun found under a vehicle near the location at which

he was arrested and marijuana, a rifle and ammunition seized from that vehicle.

Specifically, he contends:

            POINT I

            THE PRE-TRIAL COURT SHOULD HAVE
            SUPPRESSED THE EVIDENCE OF MARIJUANA
            RECOVERED FROM WILLIAMS' PERSON, AND
            THE HANDGUN RECOVERED DURING THE
            SEARCH INCIDENT TO WILLIAMS' ARREST
            BECAUSE THE POLICE SEIZED WILLIAMS[]
            WITHOUT A REASONABLE ARTICULABLE
            SUSPICION THAT WILLIAMS WAS ENGAGED IN,
            OR ABOUT TO ENGAGE IN, CRIMINAL
            ACTIVITY, RENDERING THE RECOVERY OF
            MARIJUANA AND THE HANDGUN FRUIT OF THE
            POISONOUS TREE.

                   A.    THE POLICE SEIZED [DEFENDANT].



1
  Per the terms of the plea agreement, defendant's other indicted charges were
dismissed: third-degree possession of a controlled dangerous substance,
N.J.S.A. 2C:35-10(a)(1) (count one); second-degree unlawful possession of a
handgun, N.J.S.A. 2C:39-5(b)(1) (count two); and third-degree resisting arrest,
N.J.S.A. 2C:29-2(a)(3)(a) (count four).
                                                                           A-5651-17T4
                                        2
                   B.    THE POLICE SEIZED [DEFENDANT]
                         WITHOUT REASONABLE SUSPICION
                         THAT CRIMINAL ACTIVITY WAS
                         AFOOT; THEREFORE THE SEIZURE
                         VIOLATED      THE      FOURTH
                         AMENDMENT.

                   C.    THE PRE-TRIAL COURT ERRED IN
                         NOT SUPPRESSING THE EVIDENCE
                         OF ILLEGAL DRUGS AND CASH
                         FOUND IN [DEFENDANT'S] POCKET.

                   D.    THE PRE-TRIAL COURT
                         INCORRECTLY      HELD  THAT
                         [DEFENDANT] RESISTED ARREST
                         AND ABANDONED THE HANDGUN.

            POINT II

            THE MARIJUANA, RIFLE[] AND AMMUNITION
            SEIZED FROM [DEFENDANT'S] AUTOMOBILE
            SHOULD HAVE BEEN SUPPRESSED AS A
            RESULT OF THE UNLAWFUL SEARCH OF
            [DEFENDANT'S] AUTOMOBILE, IN VIOLATION
            OF THE AUTOMOBILE EXCEPTION TO THE
            WARRANT REQUIREMENT.

      We agree with defendant that the motion judge erred in finding the police

conducted a proper investigatory stop of defendant, justifying the subsequent

actions that led to defendant's arrest and the seizure of evidence from his person.

But we agree with the motion judge's conclusion, if not all of his reasoning, that

the handgun under the vehicle and the evidence found in the vehicle were



                                                                           A-5651-17T4
                                        3
properly seized. As such, we affirm in part, reverse in part and remand for

further proceedings.

      The motion judge rendered an oral decision immediately after an

evidentiary hearing at which he heard testimony from two police officers and a

woman who was sitting in the passenger seat of the vehicle that was searched.

We defer to the judge's factual findings—especially those that "are substantially

influenced by his opportunity to hear and see the witnesses and to have the 'feel'

of the case, which a reviewing court cannot enjoy," State v. Johnson, 42 N.J.
146, 161 (1964)—so long as those findings are "supported by sufficient credible

evidence in the record," State v. Elders, 192 N.J. 224 (2007).

      The motion judge concluded police officers Basil Dicerbo and Bernard

Tighe were justified in performing an investigatory stop of defendant and

Tyrone Wilson based on Dicerbo's testimony that for approximately two hours

the officers observed defendant and Wilson "move away or . . . secrete

themselves" each time the officers' patrol car approached their location in the

1300 block of Chase Street, "a high-crime area in a location where a known . . .

drug set . . . operate[d]." Shortly thereafter the officers parked their patrol car

on a different block and walked toward the men. The judge determined "there

certainly was basis for suspicion" based on those facts.


                                                                           A-5651-17T4
                                        4
       The judge continued: "To the extent that there was not reasonable[,]

articulable suspicion that a crime was being committed" at that point, the added

fact that as the officers turned onto Chase Street, "someone in a car at the corner

yell[ed], '[y]urp,' . . . a common term to warn drug dealers that police are

approaching," coupled with the other circumstances known to the officers, "at

that point [provided] reasonable[,] articulable suspicion that criminal activity

was afoot[.]"

       The judge found "any potential suspicion" was "increased" when

defendant bladed his body when Dicerbo approached him, providing a "basis to

at least perform a Terry[2] stop . . . and detain [defendant and] do at least a

protective search for weapons." The motion judge found:

              It was appropriate at that point in order to protect
              himself to ask [defendant], particularly where he saw a
              bulge—he asked him to remove his hands from his
              pocket—after he had him sit on—sit down, he asked
              him to remove his hands from his pocket. [Defendant]
              then put his hands back in. The officer observed a bulge
              in the pocket. It was appropriate to ask what's in the
              pocket in order to protect officer safety.

              Once [defendant] responded—first off, at that point, the
              officer has—he's permitted to make a search at that
              point for weapons, which would have included a search
              of that pocket, but, once [defendant] indicates that he
              has marijuana—and I do find the officer credible, even

2
Terry v. Ohio, 392 U.S. 1 (1968).
                                                                           A-5651-17T4
                                         5
            though the defense argues in its brief that the officer's
            testimony or statement to that effect is not credible, I
            do find the officer himself, based on observing him, his
            demeanor, his cooperativeness as he testified, to be
            credible—so that creates probable cause when that
            acknowledgement is made. Therefore, I find it—the
            drugs found on [defendant] are admissible.

      There is no question that defendant was seized.        Dicerbo said as he

approached defendant on the sidewalk, defendant "bladed his body and turned

around to walk up the steps of a porch" five to ten feet from the vehicle. Dicerbo

testified defendant's blading was indicative of "carrying either a firearm or

narcotics." Based on his training and experience, he believed defendant "was

armed and dangerous." He "grabbed [defendant] and told him to take a seat,"

explaining if he did not "pat him down right then and there for weapons,

[defendant] would have walked right inside the house[,] and [he] had to take

control of the situation and tell him to sit down." Defendant complied.

      An investigatory stop, familiarly known as a Terry stop, occurs when

police detain a person who would not reasonably feel free to leave, even though

the encounter falls short of a formal arrest. State v. Stovall, 170 N.J. 346, 355-

56 (2002); see also Terry, 392 U.S. at 20-22. Dicerbo's conduct left no doubt

that defendant did not reasonably believe he could walk away from the officer.




                                                                          A-5651-17T4
                                        6
      Under Terry, however, a police officer can detain an individual for a brief

period if the stop "is based on 'specific and articulable facts which, taken

together with rational inferences from those facts,' give rise to a reasonable

suspicion of criminal activity." State v. Rodriguez, 172 N.J. 117, 126 (2002)

(quoting Terry, 392 U.S. at 21). Under this standard, "[a]n investigatory stop is

valid only if the officer has a 'particularized suspicion' based upon an objective

observation that the person stopped has been [engaged] or is about to engage in

criminal wrongdoing." State v. Davis, 104 N.J. 490, 504 (1986).

      Reviewing the judge's conclusions of law de novo, State v. Gamble, 218
N.J. 412, 425 (2014), reversal is required because the motion judge's findings

are so clearly mistaken "that the interests of justice demand intervention and

correction," Johnson, 42 N.J. at 162; see also Elders, 192 N.J. at 244.

      Accepting the motion judge's finding that Dicerbo's testimony was

credible, the circumstances known to Dicerbo when he effected the stop were

that he observed defendant and Wilson during an approximate two-hour span

standing in a high-crime area in a location where a known drug set operated.

When asked on cross-examination how he distinguished "between the guys who

are the criminals and the people who are just standing out hanging around,"

Dicerbo said his suspicion is raised "when people see [his] marked patrol vehicle


                                                                          A-5651-17T4
                                        7
[and] immediately walk away to the opposite direction," prompting his

investigation. The officer said he wanted to "investigate the criminal nature that

[he] believed . . . was going on." When asked on cross-examination what

"specifically . . . [he] thought these people were doing," Dicerbo replied, "I don't

know; I was investigating it. . . . I believe—it's a known drug set, so I believed

that they were selling drugs." When asked what caused him to believe the two

were selling drugs, he continued: "Because it's a known drug set and that's what

happens. [T]hey walk away when they see police because . . . they don't want—

they're not comfortable when they see police."

      Dicerbo also testified that as the officers were about to turn onto Chase

Street, a car "came right to the stop sign" at the intersection, and the occupant

yelled, "yurp," and drove off. Dicerbo associated that term with a signal given

by a lookout to notify drug dealers of police presence in the area. Dicerbo saw

defendant and Wilson as he walked onto Chase Street. Wilson was "looking

around." Dicerbo passed him and approached defendant who "bladed his body

then turned around" and walked away. Dicerbo did not recall saying anything

to defendant, but may have said something approximating, "[h]ey, Buddy, come

here," because Dicerbo believed defendant was "armed and dangerous."

Dicerbo grabbed defendant as he walked up the stairs and told him to sit down.


                                                                            A-5651-17T4
                                         8
      Considering the officer's observations, see Davis, 104 N.J. at 501, the

totality of the circumstances does not establish a reasonable and articulable

suspicion that defendant was engaged or was about to be engaged in criminal

activity, see id. at 504. In analyzing those circumstances, we view the "whole

picture" rather than taking each fact in isolation. Stovall, 170 N.J. at 361; see

also State v. Nelson, 237 N.J. 540, 554 (2019). This analysis also considers

police officers' "background and training," Nelson, 237 N.J. at 555, including

their ability "to make inferences from and deductions about the cumulative

information available to them that 'might well elude an untrained person,'" ibid.

(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)).

      The formula we utilize is not strict; it is "a sensitive appraisal of the

circumstances in each case." Davis, 104 N.J. at 505. The officer's observations

are "seen and weighed not in terms of library analysis by scholars, but as

understood by those versed in the field of law enforcement." United States v.

Cortez, 449 U.S. 411, 418 (1981); see also Davis, 104 N.J. at 501.

      Under these precepts, as Dicerbo admitted, he had nothing more than a

belief that defendant was dealing drugs and was armed. His subjective belief

was a hunch which does not establish the requisite reasonable, articulable

suspicion. See State v. Arthur, 149 N.J. 1, 8 (1997).


                                                                         A-5651-17T4
                                       9
      Dicerbo admitted he did not observe defendant or Wilson engage in any

drug-related activity such as exchanges, or any criminal activity. He observed

nothing more than the two men standing near a vehicle and turning and walking

away from the police vehicle when it approached.

      Even when police approach, citizens have the right to walk away and their

"'refusal to listen or answer does not, without more, furnish' grounds for [their]

detention." State v. Shaw, 213 N.J. 398, 410 (2012) (quoting Florida v. Royer,

460 U.S. 491, 498 (1983)). It is axiomatic, then, that citizens have the right to

walk away without fear of detention when, absent any interaction with police,

they simply see a police vehicle. See State v. Williams, 410 N.J. Super. 549,

556 (App. Div. 2009) (questioning whether a defendant who rode a bicycle away

from approaching officers fled because police had not ordered him to stop,

nevertheless reiterating flight alone cannot justify a Terry stop).

      As Dicerbo conceded on cross-examination, people walking away from

police as they approach does not inform an officer that they are "up to no good."

On direct examination, he said his belief that the pair's act of walking away from

the patrol car indicated they were "involved in some type of criminal activity"

was based on his training and experience. Dicerbo did not, however, explain

what training and experience—less than four years as a police officer, with


                                                                          A-5651-17T4
                                       10
basic-academy training in narcotics, and fifty to seventy-five narcotics arrests

and five to ten firearms arrests—led him to that conclusion. Nor did he explain

what training and experience he had with suspects blading their bodies led him

to conclude defendant was armed and dangerous. The officers saw nothing

during their two-hour observation that equated with weapons possession or

narcotics.

      Defendant did not relinquish his constitutional rights by his presence in a

high-crime area. See Shaw, 213 N.J. at 420. And the person yelling, "yurp,"

did little to add to the totality of the circumstances. It was a known location for

narcotics distribution. People standing in those areas retain their right against

random stops just as those in high-crime areas—usually, they are one and the

same. Moreover, nothing linked the voiced warning to defendant. As we have

already detailed, defendant did not flee when the person yelled the warning.

Though Wilson "look[ed] around," defendant remained in the same location and

did not attempt to go up the stairs until Dicerbo was close by.

      We emphasize that defendant's actions, taken as a whole, did not present

both innocuous and criminal activity, open to interpretation.        See State v.

Citarella, 154 N.J. 272, 279-80 (1998) ("The fact that purely innocent

connotations can be ascribed to a person's actions does not mean that an officer


                                                                           A-5651-17T4
                                       11
cannot base a finding of reasonable suspicion on those actions as long as 'a

reasonable person would find the actions are consistent with guilt.'") (quoting

Arthur, 149 N.J. at 11).

      The one record fact that would have justified the stop was not observed

until after defendant was detained. Only when defendant was seated on the steps

did Dicerbo notice the bulge in defendant's pockets after he complied with

Dicerbo's order to take his hands out of his pockets. That observation, and

defendant's ensuing admission that he possessed marijuana on his person,

leading to his arrest and the discovery of marijuana, crack cocaine and cash,

stemmed from the unlawful detention.        Accordingly, those items must be

suppressed. See Shaw, 213 N.J. at 421-22.

      The seizure of the gun found under the vehicle proximate to where

defendant was arrested, however, requires a discrete analysis. The motion judge

found Tighe heard a metallic object hit the ground as he and Dicerbo attempted

to handcuff defendant who was resisting arrest. The judge denied suppression

because

            the gun under the car is not only in plain view, . . . at
            that point, not only is it abandoned property, but in
            order to properly protect the community it would be
            unreasonable to ask officers to leave a handgun that
            they observe in a public area for children or others.


                                                                        A-5651-17T4
                                      12
      His recitation of those warrant and standing exceptions—without analysis

of their components—ignored hornbook law that our Supreme Court quoted with

approval in State v. Tucker, 136 N.J. 158, 172 (1994) (quoting 1 Wayne R.

LaFave, Search and Seizure § 2.6(b), at 471-72 (2d ed. 1987)):

            "Property is not considered abandoned when a person
            throws away incriminating articles due to the unlawful
            actions of police officers." Thus, where a person has
            disposed of property in response to a police effort to
            make an illegal arrest or illegal search, courts have not
            hesitated to hold that property inadmissible.

The Court recognized Professor LaFave's admonition that to admit evidence that

was discarded during an illegal seizure would encourage constitutional

violations because "attempts to dispose of incriminating evidence [are] common

and predictable consequences" of police misconduct. Ibid. (quoting 4 LaFave,

§ 11.4(j), at 459-60).3 The Court held Tucker's discard of the cocaine packets

as he ran from the police "transpired after he no longer was free to leave and

after the police had unlawfully seized him"; thus the evidence should have been

suppressed. Id. at 173.




3
  Professor LaFave's principles, cited in Tucker, remain unchanged in the most
recent edition of his hornbook. See 1 Wayne R. LaFave, Search and Seizure §
2.6(b), at 923-24 (6th ed. 2020); 6 id. § 11.4(j), at 500.
                                                                        A-5651-17T4
                                      13
      Evidence found after an illegal seizure should be excluded if it "was a

product of the 'exploitation of [the primary] illegality'—the wrongful

detention—[rather than a product] of 'means sufficiently distinguishable to be

purged of the primary taint.'" Shaw, 213 N.J. at 413 (quoting Wong Sun v.

United States, 371 U.S. 471, 488 (1963)). The determination whether significant

attenuation exists to dissipate the taint of an illegal seizure does not focus on

whether "but for" the police misconduct, the evidence would not have been

seized. Ibid. Instead, it analyzes three factors announced in Brown v. Illinois,

422 U.S. 590, 603-04 (1975), and adopted by our Supreme Court: "(1) the

temporal proximity between the illegal conduct and the challenged evidence; (2)

the presence of intervening circumstances; and (3) the flagrancy and pu rpose of

the police misconduct." State v. Johnson, 118 N.J. 639, 653 (1990).

      In perpending these factors, we have suppressed evidence where it was

discarded during flight after an illegal seizure. We excluded cocaine discarded

by a defendant as police, who ran after him, unlawfully grabbed him as he

pedaled away. Williams, 410 N.J. Super. at 553, 564. We suppressed a dollar

bill containing cocaine residue that a driver threw over a guardrail while

resisting an unlawful pat down search. State v. Casimono, 250 N.J. Super. 173,

186-88 (App. Div. 1991). And in Shaw, the Court suppressed two bricks of


                                                                         A-5651-17T4
                                      14
heroin possessed by a defendant who was unlawfully stopped for an arrest

warrant check, and later arrested on a parole warrant; the Court ruled the parole

warrant was not an intervening circumstance that purged the taint of the

unlawful detention. 213 N.J. at 421-22.

      In those cases, however, defendants did not resist arrest.       Dicerbo's

testimony, deemed credible by the motion judge, established that after defendant

responded that the bulge in his pocket was "weed," Dicerbo had defendant stand

and grabbed his right arm. Defendant resisted by pulling his arm "closer to his

body as if he [were] reaching for something towards his . . . stomach area."

Defendant attempted to flee and both officers "took him to the ground." As he

went to the ground, Tighe "heard the distinctive sound of metal hit the ground"

as defendant reached out his hands toward the nearby vehicle under which the

gun was found after defendant was handcuffed.

      Obviously, the alleged discard of the gun by defendant took place very

shortly after defendant was seized. The temporal proximity factor, though, "'is

the least determinative' of the three factors." Id. at 416 (quoting State v.

Worlock, 117 N.J. 596, 623 (1990)). Nevertheless, the brief time lapse suggests

defendant's alleged discard was related to the seizure.




                                                                         A-5651-17T4
                                      15
      Turning to the third factor, which "requires consideration of the manner

in which the defendant was . . . detained," State v. Chippero, 164 N.J. 342, 357

(2000), we recognize police need not resort to physical abuse before their

conduct can be considered flagrant, and "[t]he right of freedom of movement

without unreasonable interference by government officials is not a matter for

debate at this point in our constitutional development," Shaw, 213 N.J. at 420-

21. Dicerbo and Tighe stopped defendant because of their mistaken belief

Wilson's and defendant's conduct established a reasonable and articulable

suspicion they were selling drugs and defendant was armed.             We cannot

countenance such police behavior.       But we note the officers did not stop

defendant because of his race or some other nefarious reason or subject

defendant to any unprofessional behavior. The officers did not resort to any

physical contact, other than grabbing defendant as he attempted to go up the

steps, until he resisted arrest.

      A defendant's post-seizure conduct can constitute an intervening act that

breaks the nexus to the unlawful stop under the second factor. In State v.

Williams, 192 N.J. 1, 5, 15-18 (2007), the Court deemed defendant's acts of

pushing one of the detaining officers and fleeing sufficient to attenuate the taint

from the unlawful stop and attempted pat-down to warrant admission of a


                                                                           A-5651-17T4
                                       16
handgun found on the defendant after police caught him. Although we held the

dollar bill discarded by the defendant in Casimono should have been suppressed,

we determined a paper bag containing cocaine was admissible because that

defendant disregarded the officer's command to remain outside the car, returned

to his car, retrieved the bag and threw it over the guardrail. 250 N.J. Super. at

186-87. We determined that defendant's actions caused "a significant break in

the chain of causation between the illegal [pat down] searches and the discovery

of the cocaine." Id. at 187. And in State v. Seymour, 289 N.J. Super. 80, 83-85

(App. Div. 1996), we held the taint from an unlawful motor vehicle stop was

purged when the defendant disregarded the police signal to stop leading to a

mile-and-one-quarter eluding during which defendant increased his speed,

swerved into the shoulder and threw cocaine from the car.

      Defendant allegedly discarded the gun found under the car, not during the

initial seizure, but during his resistance against the police officers. The Court

cogently differentiated between circumstances where a defendant does not take

any action after an unlawful police action and those where a defendant commits

a subsequent offense, contrasting the defendants in their decisions in Williams

and Shaw:

            In State v. Williams, . . . we noted that had the
            "defendant merely stood his ground and resorted to the

                                                                         A-5651-17T4
                                      17
            court for his constitutional remedy, then the unlawful
            stop would have led to the suppression of the
            [evidence]." 192 N.J. at 17[]. Shaw did not resist or
            take flight. He has sought his remedy in this Court and
            is entitled to relief.

            [Shaw, 213 N.J. at 422.]

      Similarly, had police discovered the gun on defendant's person during the

unlawful stop, the gun would have been suppressed. But the balance of the three

Brown factors leads us to conclude the gun found under the car should not be

excluded.   Defendant's intervening resistance is a significant factor in our

determination that the taint from the officers' unlawful stop was sufficiently

attenuated. See Worlock, 117 N.J. at 623 (recognizing that intervening events

"can be the most important factor in determining whether [evidence] is tainted").

      An analysis of those same three factors compels our conclusion that the

evidence found inside the Hyundai is admissible. The motion judge found that

Officer Matthew Greer's credible testimony established he "was asked to address

for safety reasons an individual sitting in a vehicle" near the location where

defendant was arrested. When he looked into the vehicle parked on the public

street, he saw a jar containing what, based on his training and experience, he

recognized to be marijuana. The judge determined the unplanned plain view

discovery established probable cause for the subsequent search of the vehicle


                                                                         A-5651-17T4
                                       18
under the automobile exception to the warrant requirement, during which

additional marijuana, a rifle and ammunition were discovered.

      Greer's testimony supports the judge's findings. He "was just standing by

for scene safety to make sure the scene was secure . . . [and] nobody else came

onto the scene" after defendant and Wilson were detained. One of the several

officers on the scene mentioned that vehicle was associated with defendant or

Wilson, or both, prompting Greer to go "over to make sure it was secure." He

approached the vehicle, occupied by a female in the front passenger seat, on the

driver's side and, standing on the street peering into the vehicle, saw "a jar of

marijuana on the floor of the driver's seat." From his training—including that

in the packaging of narcotics—and experience—four years as an officer and

detective who made possibly hundreds of arrests, half of them involving

narcotics—he recognized the tinted jar as common packaging for marijuana.

      Greer ordered the female to exit the vehicle, recovered the jar he saw and

searched the interior of the car. Other officers found the remaining evidence in

the trunk.

      Again, Greer's observations were made after defendant resisted arrest

following the unlawful stop, but while defendant was still on scene. Greer's

actions were attenuated not only by defendant's intervening conduct, but by


                                                                         A-5651-17T4
                                      19
Greer's purpose in scene security, an action that had no direct correlation to the

unlawful stop. We thus reject defendant's argument that the vehicle search was

directly related to the unlawful stop. Greer's search did not come about by

exploitation of the unlawful stop; it had a discrete genesis.       As such the

discovery was independent of the unlawful police conduct and suppression was

not required. See State v. Curry, 109 N.J. 1, 14-15 (1987).

        We also reject defendant's argument that because of Greer's knowledge of

the link between defendant and the vehicle, the search of the vehicle ran afoul

the automobile exception strictures.       The most recent statement of the law

governing that exception "[i]n the aftermath of Witt,[4] . . . now authorizes

warrantless on-the-scene searches of motor vehicles in situations where: (1) the

police have probable cause to believe the vehicle contains evidence of a criminal

offense; and (2) the circumstances giving rise to probable cause are

unforeseeable and spontaneous." State v. Rodriguez, 459 N.J. Super. 13, 22

(App. Div. 2019). The record does not support defendant's argument.

        Dicerbo and Tighe did not approach defendant and Wilson because of

anything to do with the vehicle. Moreover, Greer testified on cross-examination

he was not told the person sitting in the car was involved in anything improper.


4
    State v. Witt, 223 N.J. 409 (2015).
                                                                          A-5651-17T4
                                          20
Indeed, no officer had gone over to the vehicle even though defendant and

Wilson had been secured and other officers were at the scene. Greer's only

purpose in approaching the vehicle was "to make sure that there was . . . no risk

at that point." He looked into the vehicle "to see . . . who was in there and . . .

if there [were] any weapons or anything like that."

      He was not looking for anything related to defendant. As he testified, "[i]t

wasn't [his] investigation." There is no evidence his sighting of the jar of

marijuana was foreseeable and not spontaneous. His unchallenged plain view

sighting led to the complete search of the vehicle at the scene by officers who

"had the discretion to proceed instead with a warrantless roadside search,

because the two critical elements of Witt, i.e., probable cause and spontaneity,

were satisfied. In addition, there was no unreasonable delay in the officers

making their decision to proceed with the search at the scene." See id. at 15.

      We reverse the motion judge's denial of defendant's motion to suppress

evidence seized from his person following the unlawful stop, but affirm the

denial of the motion to suppress the gun found under the car and the evidence

seized from the interior and trunk of the vehicle.

      Notwithstanding the State's contention that defendant pleaded guilty to

the possession of the rifle found in the vehicle, he did so after the judge denied


                                                                           A-5651-17T4
                                       21
his motion. We vacate that plea because there is a possibility defendant woul d

not have pleaded guilty if he knew the evidence seized from his person was

suppressed. We realize defendant may still wish to plead guilty despite the

partial suppression, but we have no way to discern defendant's assessment of the

strengths and weaknesses of the revised evidence. Hence, we remand this matter

to the trial court for further proceedings.

      Reversed in part, affirmed in part and remanded.       We do not retain

jurisdiction.




                                                                        A-5651-17T4
                                        22